DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/21 has been entered.

Claims 1, 3-8, 10-16, and 18-19, are allowed and renumbered as 1-16, respectively.
The following is an examiner's statement of reasons for allowance: regarding independent claims 1, 6, 16, and 19, the primary reason for the allowance of the claims is of record and based on the arguments presented by the applicant in the Remarks filed on 11/04/20 and 02/19/21.
Since claims 3-5, 7-8, 10-15, and 18, depend either on claims 1, 6, 16, or 19, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LUAN C THAI/
Primary Examiner
Art Unit 2891 
April 18, 2021